Luke, J.
1. Where in an action upon a policy of insurance which, provides indemnity “for loss resulting, directly and exclusively of all other causes, from bodily injury sustained at any time during the life of this policy solely through external, violent, and accidental means (excluding suicide, sane or insane),” the petition alleges that “the insured met his death by drowning,” but does not allege any fact to indicate that the death was caused “solely through external, violent, and accidental means,” it does not sufficiently state a cause of action. Johnson v. Ætna Life Insurance Co., 24 Ga. App. 431 (101 S. E. 134).
2. Where in an action upon a policy of insurance which provides for the payment of a monthly premium by the insured, and that “the insurance hereunder is granted in consideration of the payment of the said monthly premium in advance,” the petition contains no allegation to indicate that the policy was maintained in force and effect by the payment of such premium or otherwise, it does not sufficiently state a cause of action.
3. The court did not err in sustaining the general demurrer.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.